 Case 2:18-cv-00351-JRG Document 29 Filed 07/09/19 Page 1 of 2 PageID #: 190




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                       )
CORYDORAS TECHNOLOGIES, LLC                            )
                                                       )   Case No. 2:18-CV-00351
               Plaintiff,                              )
                                                       )
       vs.                                             )
                                                       )
ASUSTEK COMPUTER INC.                                  )
                                                       )
               Defendant.                              )
                                                       )

             DEFENDANT ASUSTEK’S MOTION FOR ENTRY OF JUDGMENT

       Defendant ASUSTeK Computer Inc. (“Asustek”), respectfully requests that the Court

enter judgment in favor of Corydoras Technologies, LLC (“Corydoras”) and against Asustek, in

accordance with the offer of judgment attached hereto as Exhibit A, pursuant to Rule 68(a) of the

Federal Rules of Civil Procedure and Corydoras’s Notice of Acceptance of the Offer, attached

hereto as Exhibit B. Corydoras does not oppose this motion.



Dated: July 9, 2019

                                                    /s/ Lionel M. Lavenue
                                                    Lionel M. Lavenue
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                    Two Freedom Square
                                                    11955 Freedom Drive
                                                    Reston, VA 20190
                                                    Phone: (571) 203-2700
                                                    Fax:     (202) 408-4400

                                                    ATTORNEY FOR DEFENDANT
                                                    ASUSTeK COMPUTER INC.
 Case 2:18-cv-00351-JRG Document 29 Filed 07/09/19 Page 2 of 2 PageID #: 191




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have met and conferred with the counsel for the Plaintiff.


                                                     /s/Lionel M. Lavenue
                                                     Lionel M. Lavenue




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on July 9, 2019.


                                                     /s/ Lionel M. Lavenue
                                                     Lionel M. Lavenue
                                                     FINNEGAN, HENDERSON, FARABOW,
                                                       GARRETT & DUNNER, LLP
                                                     Two Freedom Square
                                                     11955 Freedom Drive
                                                     Reston, VA 20190
                                                     Phone: (571) 203-2700
                                                     Fax:     (202) 408-4400

                                                     ATTORNEY FOR DEFENDANT
                                                     ASUSTEK COMPUTER INC.




                                                 2
